Citation Nr: 0026240	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-05 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for gastroesophageal 
reflux disease.

3. Entitlement to service connection for a bilateral elbow 
disorder.

4. Entitlement to service connection for a right inguinal 
hernia.

5. Entitlement to service connection for a recurrent urinary 
tract infection.

6. Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
December 1992.

This matter comes before the Board of Veterans Appeals on 
appeal from an April 1998 rating decision by the Department 
of Veterans Affairs Regional Office in Indianapolis, Indiana. 


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
a claimed low back disability and any incident of active 
service.

2.  There is no competent medical evidence of a nexus between 
and a current gastroesophageal disorder and any incident of 
active service.

3.  There is no competent medical evidence of a nexus between 
a claimed bilateral elbow disorder and any incident of active 
service.

4.  There is no competent medical evidence of a current 
diagnosis of a right inguinal hernia.

5.  There is no medical evidence of a nexus between a claimed 
recurrent urinary tract infection and any incident of active 
service.

6.  The veteran's hemorrhoids are manifested by a history of 
occasional bleeding but not anemia; there is no anal fissure 
present, and the hemorrhoids are not large or thrombotic, 
irreducible or characterized by redundant tissue.


CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection 
for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107 (a)(West 1991).

2. The veteran's claim of entitlement to service connection 
for gastroesophageal 
reflux disease is not well grounded.  38 U.S.C.A. § 5107 
(a)(West 1991).

3. The veteran's claim of entitlement to service connection 
for a bilateral elbow 
disorder is not well grounded.  38 U.S.C.A. § 5107 (a)(West 
1991).

4.  The veteran's claim of entitlement to service connection 
for a right inguinal hernia is not well grounded.  
38 U.S.C.A. § 5107 (a)(West 1991).

5.  The veteran's claim of entitlement to service connection 
for a recurrent urinary tract infection is not well grounded.  
38 U.S.C.A. § 5107 (a)(West 1991).

6.  The schedular criteria for a compensable rating for the 
veteran's hemorrhoids 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Several issues before the Board involve claims of entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Low Back Disability

The veteran's service medical records show that the veteran 
did have an occasional complaint of low back pain in service.  
The Board finds that he complained of low back spasms in 
September 1979 that resolved with therapy.  He also 
complained of low back pain in November 1982 and again in 
October 1983.  The Board also observes that no back 
disability was reported or diagnosed on the separation  
examination in May 1993.

Since service, the only pertinent medical evidence relating 
to the veteran's back disorder comes in the form of a VA 
examination report.  On a January 1998 examination, the 
veteran reported that he sustained an injury to his back in 
1979 when he fell on a fist-sized rock.  He also indicated 
that his back now hurts every week and that he has pain after 
strenuous activity.  The examiner noted that the veteran had 
good alignment of the back and that he could bend and come 
within about 15 centimeters of touching his toes.  He could 
lean from side to side 40 degrees and could rotate his 
shoulders 50 degrees.  He had no pain with these motions and 
the back was nontender.  He could stand on his heels and toes 
and his reflexes were 2+ throughout his lower extremities.  
He had downward going Babinski's bilaterally and had normal 
light touch in his legs.  He had no straight-leg raising 
sign.  The examiner concluded that he could not really find 
any specific findings regarding the back.  He noted "it is 
very unlikely that falling on a fist-sized rock in 1979 would 
cause him long-term problems with his back."  X-rays showed 
mild to moderate lumbar lordosis with minimal levoscoliosis 
of the lumbar spine.

It is the decision of the Board that the veteran has not 
submitted a well-grounded claim of entitlement to service 
connection for a low back disorder.  There is no medical 
evidence a nexus between a current low back disorder and 
service.  In fact, the lone medical opinion on the matter 
found it very unlikely the back pain would be related to the 
reported injury in service.  While the Board is cognizant of 
the veteran's opinion that the back disorder exists and is 
related to service, lay persons are not competent to offer 
medical opinions as to diagnosis or etiology, for purposes of 
well grounding a claim.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); See also Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

Gastroesophageal Reflux Disease

Service medical records show that a diagnosis of resolving 
gastritis was recorded in  September 1981.  An ulcer was 
suspected in September 1985 when possible blood was noted in 
the feces.  No gastroesophageal disorder was shown on the 
separation examination in May 1993.

On a Genitourinary VA examination in January 1998, the 
veteran stated that he had occasional heartburn of one years' 
duration with some nausea but no vomiting.  A diagnosis of 
gastroesophageal reflux disease with mild symptoms, to 
include heartburn two to three times per week, was recorded.  
There was no sour brash, dysphagia or odynophagia indicated.  
The disease was not noted upon a gastrointestinal examination 
at that time.

It is the decision of the Board that the veteran has not 
submitted evidence of a well-grounded claim of entitlement to 
service connection for gastroesophageal reflux disease.  
While the veteran links his current upper gastrointestinal 
problems to service, there is no competent medical evidence 
of such a nexus, and his opinion cannot well ground the claim 
as he is a layperson and thus not competent to provide a 
medical opinion of causation.  Id.  Thus, this claim is 
denied as being not well grounded.

Bilateral Elbow Disorder

There is no showing of a bilateral elbow disorder in the 
veteran's service medical records, including on his 
separation examination in May 1993.  He did suffer a 
contusion to his right hand in May 1981 and sustained a right 
wrist sprain in October 1982.  A x-ray of his right hand 
found minimal arthritis at his 2nd and 3rd metatarsals in July 
1991.  There was no elbow problem indicated.

On examination in January 1998, the veteran reported that he 
fell on his left elbow in 1991 and that he lost some feeling 
in the tip of the left elbow, but that he was now recovering 
feeling and could again lean on his left elbow.  The 
"diagnosis" was mild tenderness at the tip of the left 
olecranon.  An X-ray examination of the left elbow was 
normal.  The veteran did not report any right elbow problems 
at the time of this examination.

It is the decision of the Board that the veteran's claim of 
entitlement to service connection for a bilateral elbow 
disorder is not well grounded.  Medical evidence of a 
diagnosis of a right elbow disorder is not of record.  As to 
a claimed left elbow disorder, the only relevant assessment 
on file is the mild tenderness of the left olecranon noted 
upon the January 1998 examination.  Even assuming, without 
deciding, that mild tenderness of the left olecranon is 
medical evidence of a diagnosis of a disability, there is no 
medical evidence of a causal link between a current elbow 
disorder and any incident of active service.  In the absence 
of such a nexus, the claim must be denied as not well 
grounded.  While the veteran claims he has a bilateral elbow 
disorder related to service, the medical evidence does not 
support his claim.  As the veteran is a layman, he is not 
competent to provide an opinion regarding the diagnosis or 
causation of the claimed bilateral elbow disability, and the 
claim must be denied as not well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)

Right Inguinal Hernia

A review of the veteran's service medical records shows that 
he complained of resistant right groin pain in April and May 
1984, and a provisional diagnosis of inguinal/femoral hernia 
was recorded at that time.  However, no hernia was palpable 
and the treating physician stated that he doubted the 
presence of a hernia.  The veteran reported rectal bleeding 
in November 1991 but the rectal examination was negative for 
a hernia.  There was no diagnosis or complaint of a hernia on 
the veteran's separation examination in May 1993.

A January 1998 VA examination noted the veteran's history of 
rectal bleeding.  Rectal examination at that time revealed 
external nontender hemorrhoids and good sphincter tone.  No 
diagnosis of hernia was offered.  The Board also observes 
that the veteran underwent a series of examinations in 
January 1998 and a right inguinal hernia was not diagnosed on 
any of those examinations.

It is the decision of the Board that the veteran's claim of 
entitlement to service connection for a right inguinal hernia 
must be denied as it is not well grounded.  There is no 
medical evidence of a post-service or current diagnosis of 
the claimed disability.  The veteran has stated his belief 
that he has a hernia and that it is related to service but 
the Board must again note that he is unable, as a layperson, 
to offer competent evidence as to a medical diagnosis.  
Therefore, the claim must be denied as not well grounded.  
Epps, supra; Espiritu, supra.

Urinary Tract Infections

The veteran also claims that service connection is warranted 
for a recurrent urinary tract infection.  A review of the 
veteran's service medical records shows that he reported 
frequent painful urination on his precommission examination 
in June 1979 but no pertinent diagnosis was recorded at that 
time.  He complained of frequent, painful urination on 
examination in September 1987, but again there was no 
diagnosis.  In May 1992, the veteran reported "UTI" pain 
with discomfort with urination and frequency.  A whitish 
discharge was noted.  The diagnosis was pyuria and dysuria.  

The medical evidence since service consists of a VA 
examination.  In January 1998, the veteran reported that 
approximately once a year he has increased urinary frequency 
and dysuria with occasional discharge.  He denied urgency, 
incontinence, fevers, and hematuria.  He said that he was 
treated with antibiotics and the problem always resolved 
within seven days.  The veteran had no current symptoms of an 
urinary tract infection.  The veteran indicated the symptoms 
had been recurring for 15-20 years.  The examiner opined that 
there was no current diagnosis.  A urology work up was 
recommended when the symptoms recurred.

While the veteran was treated for an apparent urinary tract 
infection while on active duty, his separation examination 
showed no residuals of that infection and the only relevant 
post-service medical evidence failed to show a current 
diagnosis of a urinary tract infection.  The Board is 
cognizant of the veteran's history of recurrent infections 
but, in the absence of medical evidence of a current 
diagnosis that is causally linked to service, the veteran's 
claim must be denied as not well grounded. 
As to the veteran's statement contending such a link, there 
is no indication that he has any specialized education or 
experience which requires the Board to accept his lay 
statements that he currently has a urinary tract infection 
linked to service.  Espiritu, supra.

Increased Rating for Hemorrhoids

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  The veteran 
is appealing the original assignment of a disability 
evaluation following an award of service connection, and, as 
such, the claim for the increased evaluation is well 
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).)  After noting that the claims file 
includes VA and service medical records, the Board finds that 
the record as it stands is adequate to allow for equitable 
review of the veteran's increased rating claim and that no 
further action is necessary to meet the duty to assist the 
veteran. 

Since the appeal of this claim stems from an initial grant of 
service connection and an originally assigned evaluation, 
separate evaluations may be assigned for separate time 
periods that are under evaluation.  That is, since this 
claimant timely perfected his appeal of an initial 
evaluation, appellate review must consider the applicability 
of "staged ratings" based upon the facts found during the 
time period in question.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  

In service, the veteran complained of rectal bleeding in 
September 1985 and November 1991.  He was noted to have 
possible hemorrhoids.

At his genitourinary examination in January 1998, external 
nontender hemorrhoids were noted.  He denied tenesmus, or 
fecal incontinence.  He also denied chronic use of laxatives, 
fissures or fistulas in the past.  

The veteran's hemorrhoids have been assigned a noncompensable 
evaluation pursuant to the criteria set out in 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  That code provides that mild 
or moderate hemorrhoids, external or internal, warrant a 
noncompensable evaluation.  A 10 percent rating is warranted 
where the hemorrhoids are large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent rating requires hemorrhoids with 
persistent bleeding and secondary anemia or with fissures.  

The relevant medical evidence shows that the veteran gives a 
history of occasional rectal bleeding secondary to 
hemorrhoids.  However, there is no medical evidence of 
persistent bleeding and secondary anemia or anal fissures.  
The veteran's hemorrhoids have not been characterized as 
large or thrombotic or irreducible.  Further, there is no 
evidence of excessive redundant tissue.  Therefore, a 
compensable evaluation is not warranted under the applicable 
rating criteria (Code 7336).   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 






ORDER

Entitlement to service connection for a low back disability, 
gastroesophageal reflux disease, a bilateral elbow disorder, 
a right inguinal hernia, and a recurrent urinary tract 
infection is denied.

Entitlement to a compensable evaluation for hemorrhoids is 
denied.



		
	R. F. WILLIAMS
	Veterans' Law Judge
                                            Board of 
Veterans' Appeals



 
- 12 -


- 11 -


